   Case 14-07857-RLM-13     Doc 117-1   Filed 04/04/19   EOD 04/04/19 16:14:17   Pg 1 of 2

                         UNITED STATES BANKRUPTCY COURT                    NTCTRC (rev 09/2014)
                               Southern District of Indiana
                                46 E. Ohio St., Rm. 116
                                 Indianapolis, IN 46204
In re:

James Michael Addison,                                   Case No. 14−07857−RLM−13
Regina Ann Addison,
            Debtors.

                           NOTICE OF TRANSFER OF CLAIM

A Transfer of Claim #15 was filed on April 4, 2019, by Ocwen Loan Servicing LLC and is
attached to this notice.

NOTICE IS GIVEN that the transferee will be substituted as the original claimant without
further order of the Court unless an objection is filed by April 25, 2019.

Dated: April 5, 2019                          Kevin P. Dempsey
                                              Clerk, U.S. Bankruptcy Court
Case 14-07857-RLM-13   Doc 117-1   Filed 04/04/19   EOD 04/04/19 16:14:17   Pg 2 of 2
